Citation Nr: 0604179	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-09 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for avascular necrosis of 
the right and left hip, secondary to service-connected low 
back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decisis ion of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
avascular necrosis of the right and left hip, secondary to 
service-connected low back strain.  

The veteran testified at a Travel Board hearing in 
August 2005 in Phoenix, Arizona before the undersigned Acting 
Veterans Law Judge (VLJ).  A copy of the transcript of the 
hearing is of record in the claims file.  

During his Travel Board hearing, the veteran raised the issue 
of entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151, for avascular necrosis of the right and left hips due 
to or as the result of VA medical treatment.  That issue is 
not inextricably intertwined with the issue on appeal.  See 
Harris v. Derwinski, 1 Vet. App 180 (1991).  Therefore, it is 
referred to the RO for appropriate action.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim have been obtained.  

2.  The veteran's avascular necrosis of the right and left 
hip did not occur in service nor is it a result of or 
aggravated by his service-connected low back strain.  





CONCLUSION OF LAW

Avascular necrosis of the right and left hip was not incurred 
in or aggravated by active military service, nor is it 
related to service-connected low back strain.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claim on appeal via RO letters issued in December 2001, 
July 2002, and March 2004, the rating decision, the statement 
of the case (SOC), and the supplemental statement of the case 
(SSOC).  In addition, the RO letters, the SOC, and the SSOC, 
provided the veteran with specific information relevant to 
the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of 
the, have been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the SOC, and the SSOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in the instant claim, and the Board concludes, that 
to proceed to a decision on the merits would not be 
prejudicial to the appellant in this instance.  The veteran 
was also given the opportunity to testify at hearing, which 
he did before the undersigned Acting VLJ at a Travel Board 
hearing in August 2005.  

Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 


Secondary Service Connection 

The veteran and his representative contend, in essence, that 
the veteran has avascular necrosis of the right and left 
hips, secondary to his service-connected low back strain.  
The veteran maintains that he is now presently service-
connected for low back strain and claims that he should also 
be service-connected for avascular necrosis of the right and 
left hips.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

In this case, a review of the record reveals no complaints or 
treatment directed to avascular necrosis of the right or left 
hip in service.  He was treated for injury of his low back in 
service, for which he is service-connected, and injury to his 
right or left hip was not raised.  

After service, the veteran has been treated for both right 
and left hip disability.  He has been diagnosed with 
avascular necrosis of both hips and he has had hip 
replacement for both joints.  During his Travel Board hearing 
in August 2005, the veteran alleged that his physician, Dr. 
Sharpe, attributed his avascular necrosis of the right and 
left hip to his service-connected low back strain.  Dr. 
Sharpe's medical records are associated with the claims 
folder, as well as MRI reports related to the veteran's right 
and left hip, and Medicine Net News Digest, an article 
dealing with avascular necrosis of the joints.  None of these 
findings specifically relate the veteran's avascular necrosis 
to his service-connected low back strain.  Specifically, 
during a November 2002 VA examination, the examiner 
indicated, in pertinent part, there was no medical rationale 
which can connect the veteran's chronic back condition to his 
bilateral avascular necrosis of the hips.  He later indicated 
that even after x-ray review of the veteran's bilateral hip 
condition, his opinion had not changed.  

Following the August 2005 Travel Board hearing, the veteran, 
in September 2005, submitted additional evidence in support 
of his claim.  He submitted medical evidence pertaining to 
his hips and his back.  Of particular interest is a September 
2005 statement submitted by D.G.L., M.D.  This doctor related 
that he reviewed an October 2001 MRI report concerning the 
veteran's hips.  He stated that the MRI report revealed 
bilateral avascular hip necrosis, as well as evidence of an 
old L5 vertebral osteonecrosis.  He stated that these 
findings were consistent with known injuries the veteran 
sustained while in Vietnam.  He related that the radiologic 
findings would be delayed, and as such, would not have been 
present on his initial plain films.  The Board finds that 
this physician's statement lacks probative value, as it is 
not based on an accurate factual premise.  In this regard, 
the Board notes that the veteran's service medical records 
are negative for a finding of an injury to the hips in 
service.  Moreover, his July 1971 service discharge 
examination report reveals that the veteran had a normal 
lower extremity.  

The Board finds that the September 2005 letter submitted by 
D.G.L., M.D. is not as probative as the 2002 VA opinion.  In 
this regard, Dr. D.G.L fails to consider the veteran's 
complete medical history.  His opinion was based on an 
isolated MRI finding.  Whereas, the VA examiner, in giving 
his opinion, reviewed the veteran's complete medical history, 
including the same MRI report which D.G.L. reviewed.  The VA 
examiner then proceeded to give a detailed rationale as to 
why the veteran's service-connected back disability did not 
cause the veteran's bilateral hip disability.  In giving his 
opinion, the VA doctor noted that the veteran's back x-rays 
have consistently been normal or near normal.  He stated that 
at most, the x-rays showed some disc space narrowing with 
some mild facet arthritis.  Based on these findings, he 
concluded that there was no medical rationale which would 
connect the veteran's chronic back condition to the bilateral 
avascular necrosis of the hips.

The veteran's assertion that his service-connected low back 
strain to his avascular necrosis of the right and left hips 
is not probative.  It is well established that laypersons 
cannot provide competent evidence when an expert opinion is 
required, as is the case with establishing the etiology or 
diagnosis of a medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In the absence of competent probative medical evidence 
linking the veteran's bilateral hip disability to service or 
to service-connected back disability, the Board must find 
that the preponderance of the evidence is against the claims 
of service connection for a bilateral hip disability; the 
benefit-of-the doubt doctrine is inapplicable and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Service connection for avascular necrosis of the right and 
left hips, to include as secondary to the veteran's service-
connected low back strain, is denied.  





____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


